Examiner’s Amendment and Reasons for Allowance

The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s claim amendments dated March 2, 2021 are acknowledged.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Callaghan on March 12, 2021.
The application has been amended as follows: 
Cancel claim 1.
Amend claim 11 as follows: A method for operating an automatically traveling floor cleaning apparatus, and for cleaning a carpet boarder surface, comprising:
	providing said appliance having a housing with a housing boundary edge and wheels, and the housing is adapted to travel over an obstacle, wherein the [[low]] obstacle has a border with an upwardly inclined obstacle surface,, wherein the upwardly inclined obstacle surface is the carpet border surface, 
	
 carpet border surface, and in addition the floor cleaning appliance does have a brush and means for detecting the [[low]] obstacle, 
	said appliance detecting the [[low]] obstacle;
	wherein after the [[low]] obstacle is detected by the floor cleaning appliance, the first direction of travel of the floor cleaning appliance is changed in such a way that the floor cleaning appliance travels along the carpet border surface in a second direction of travel which is aligned extending substantially parallel to the carpet border surface,  wherein there is distance between the housing boundary edge of the appliance and the carpet border surface as the appliance travels in the second direction of travel, and wherein the distance is smaller than a width of the appliance perpendicular to the second direction of travel, and
	wherein without the appliance traversing the obstacle
	
 wheels of the appliance being on the [[low]] obstacle; and
	wherein the cleaning of the carpet border surface occurs when the floor cleaning appliance is traveling in the second direction; and
	wherein the cleaning of the carpet border surface is performed without traversing the [[low]] obstacle; and
	wherein the appliance travels in the second direction multiple times along the edge of the low obstacle with [[a]] different distances from the housing boundary edge to the edge of the [[low]] obstacle, one time of the multiple times with the housing boundary edge not overlapping with the edge of the [[low]] obstacle, and another time of the multiple times with the housing boundary edge having the floor sensor overlapping with the edge of the [[low]] obstacle, but without the wheels of the appliance being on the [[low]] obstacle.  
Amend claim 3 as follows: The method according to claim 11, wherein the appliance detects reaching or traveling over the [[low]] obstacle a distance from the floor.  
Amend claim 4 as follows: The method according to claim 11, wherein a motor current consumption of a corner cleaning brush is used for detecting the [[low]] obstacle.  
Amend claim 5 as follows: The method according to claim 11, wherein a signal of a tactile sensor is used for detecting the [[low]] obstacle.  
Amend claim 6 as follows: The method according to claim 11, wherein the brush of the floor cleaning appliance is a corner cleaning brush with bristles which extend  view contour, during rotation of the corner cleaning brush, and 
	wherein the contour extends straight in a traveling direction and
	wherein reaching or traveling over the [[low]] obstacle is detected based on a change in a motor current of an electric motor which drives the corner cleaning brush.  
Amend claim 8 as follows: The method according to claim 3, wherein the floor sensor is formed as a contact sensor, and wherein reaching or traveling over the [[low]] obstacle is detected by the contact sensor.  
Amend claim 9 as follows: The method according to claim 3, wherein the floor sensor of the floor cleaning appliance is a wall-following sensor, and wherein reaching or traveling over the [[low]] obstacle is detected based on an evaluation of a signal of the wall-following sensor.  
Amend claim 10 as follows: The method according to claim 3, wherein the floor cleaning appliance has a housing, having a housing contour based on a top view, with a first wheel having a running surface, and has a first cleaning brush which has a longitudinal axis, and the longitudinal axis of the first cleaning brush is within the housing contour, and
	wherein the first wheel and the first cleaning brush are situated within the housing contour, such that an end face of the first cleaning brush extends past the first wheel in a direction toward an edge of the housing contour and wherein the floor sensor, based on the same top view, is situated in a sector of the housing contour between the end face of the first cleaning brush and the edge of the housing contour which sector is delimited by the longitudinal axis of the first cleaning brush and a  a side of the running surface facing a boundary edge of the housing; and
	wherein the floor sensor is facing vertically to the floor for measuring the height of the floor below the floor sensor.  
Amend claim 20 as follows: The method according to claim 11, wherein said cleaning appliance has a bristle reaching over the housing boundary edge of the appliance.
Amend claim 26 as follows: The method according to claim 11, wherein as long as the floor sensor overlaps an adjacent area of the carpet border surface, the floor cleaning apparatus travels in a path curving carpet border surface and each time the floor sensor no longer overlaps the border surface, the floor cleaning apparatus moves back toward the carpet border surface.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claim 11, the independent claim.  With regard to claim 11, the closest prior art is U.S. 2007/0267570 by Park, which was discussed in the Final Rejection dated April 16, 2020.  Park fails to teach that the floor cleaning appliance travels in applicant’s second direction multiple times along the edge of the low obstacle with different distances from the housing boundary edge to the edge of the obstacle, one time of the multiple times with the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
March 12, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714